DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Drawings
The drawings were received on 08/12/2021.  These drawings are ACCEPTABLE.
The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP § 608.01(m). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
wherein the at least one recess includes a plurality of radial recesses or dispersedly-arranged recesses, and wherein a distance between at least part of the plurality of radial recesses or the 
wherein a distance between at least part of the at least one recess and the longitudinal central axis of the tappet body is greater than one third of a radius of the inner end face. (Claim 3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification were received on 08/12/2021.  These amendments to the specification are ACCEPTABLE.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: claim 1 line 15 states: “wherein no recess is between the inner end face (47) and the tappet body inner wall.” With respect to the negative claim limitation “wherein no recess is between the inner end face (47) and the tappet body inner wall.” Written description support is not found in the disclosure for the exclusion of any recess between the inner end face and “any tappet body inner wall extending parallel to the longitudinal central axis, and defines the second cavity” (i.e. the tappet body inner wall). Furthermore, the written description of an invention is used to describe what an applicant has invented, not describe what applicant has not invented. And there is no language in the specification of the instant application that states: “wherein no recess is between the inner end face (47) and the tappet body inner wall.” as claimed in the response filed on 08/12/2021. Furthermore, MPEP §2173.05(i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Thus claim 1 as amended in the response filed on 08/12/2021 contains new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 10-12 states: "wherein the tappet body inner wall faces the longitudinal central axis and is further away from the longitudinal central axis than any other tappet body wall defining the second cavity (30);" It is unclear the exact limitations the applicant is introducing here, specifically what applicant intends to be the “tappet body inner wall”. While it is likely that applicant is claiming the wall indicated with element 98 in the amended Figures filed on 08/12/2021, the issue is that at the top of the tappet is a curved surface which would define at least partially, the second cavity and would be further away from the longitudinal central axis than the wall indicated with element 98, thus the scope of the claim is unclear. For the purpose of examination the limitation in question will be examined as best understood.
Regarding Claim 5: Line 1-4 states: “wherein a distance between at least part of the plurality of radial recesses or dispersedly-arranged recesses and the longitudinal central axis of the tappet body is greater than one third of the radius of the inner end face.” It is unclear the exact limitations the applicant is introducing here, specifically the limitation “the plurality of radial recesses” lacks antecedent basis such that the text of claim 5 Line 1-4 is unclear. It is noted that claim 5 previously depended upon claim 4 which had introduced both the “plurality of radial recesses” and the “dispersedly-arranged recesses” limitations, and language from claim 4 would provide limitations necessary to clarify the text of claim 5. For the purpose of examination the language in Claim 5 Line 1-4 will be read as: --wherein the at least one recess includes a plurality of radial recesses or dispersedly-arranged recesses, and wherein a distance between at least part of the plurality of radial recesses or the dispersedly-arranged recesses and the longitudinal central axis of the tappet body is greater than one third of the radius of the inner end face.--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US 2016/0222934 in view of Viault USPN 10030548.

    PNG
    media_image1.png
    676
    1072
    media_image1.png
    Greyscale
Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1)
Regarding Claim 1: Oki US 2016/0222934 discloses the limitations: 
A tappet body 9 for a fuel injection pump, the tappet body (9) comprising:
a first cavity (42), which is disposed at a bottom of the tappet body (see Figure 2A, Figure 2b);
a roller (7), which is held in the first cavity (held in cavity 42, see Figure 3A-3D) by a pin shaft (8) in such a way that the roller is scrollable and axially movable (¶0023, the pin rotationally supports roller 7, thus roller 7 is scrollable as claimed; further the roller is movable along the axis of plunger 5 as it moves with plunger 5 due to the motion of cam 6 of camshaft 1 (e.g. axial movement along vertical direction) and/or there is a gap between surface of element 47 and the end surface of roller 7 (e.g. axial movement along pin shaft axis (see Fig 4B)), thus the roller is axially moveable as claimed); and 
a second cavity (41), which is disposed at a top of the tappet body (see Figure 2A, Figure 2b), the second cavity (42) defined by an inner end face (see Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1) above, a 1st surface of the second cavity is defined by the inner end face) perpendicular to a longitudinal central axis of the tappet body (it is, see Attached Figure 1) and defined by a tappet body inner wall (Attached Figure 1) extending parallel to the longitudinal central axis (Attached Figure 1),  
wherein the tappet body inner wall faces the longitudinal central axis (it does, see Attached Figure 1) and is further away from the longitudinal central axis than any other tappet body wall defining the second cavity (the prior art of Oki addresses this limitation within the same confines as the instant application);
wherein the inner end face (Attached Figure 1) has therein at least one recess (at least one recess = the inner end face has a wide recess as shown Attached Figure 1) symmetrical about the longitudinal central axis of the tappet body (Attached Figure 1). 
Oki depicts a recess (i.e. narrow recess) between the inner end face and the tappet body wall. This recess is not labelled and is not discussed in the disclosure of Oki US 2016/0222934. Thus the recess (i.e. narrow recess) does not appear to be a critical aspect of the invention. Oki US 2016/0222934 is silent regarding the limitations: wherein no recess is between the inner end face and the tappet body inner wall. 
However Viault USPN 10030548 does disclose the limitations: 
a tappet body 18;
a first cavity (cavity where roller 16 is located in Fig. 2) and a second cavity (cavity where elements 20,22 are received in Fig. 2), the second cavity is defined by an inner end face 28 perpendicular to a longitudinal axis of the tappet body (axis = 12a, element 28 is shown as perpendicular to axis 12a in Figure 2) and defined by a tappet body inner wall 26 extending parallel to the longitudinal central axis, 
wherein the tappet body inner wall 26 faces the longitudinal central axis 12a and is further away from the longitudinal central axis 12a than any other tappet body wall that defines the second cavity (the prior art of Viault addresses this limitation within the same confines as the instant application);
wherein the inner end face (28) has therein a recess (= space where element 20 in Fig. 2 is received) symmetrical about the longitudinal central axis of the tappet body (Column 2 Line 55-58, Column 3 Line 11-19, Column 3 Line 35-36, each describe the structure of element 20 radially, indicating that element 20 is circular, thus the space which receives element 20 would also be circular, and the recess would therefore be rotationally symmetrical about longitudinal axis 12a), and 
wherein no recess is between the inner end face 28 and the tappet body inner wall (no recess is radially between the inner end face 28 and the tappet body inner wall 26 as seen in Figure 2, the prior art of Viault addresses this limitation within the same confines as the instant application). 
Hence it would have been obvious to one of ordinary skill in the art to combine                                                                                                           the prior art elements of: 
the inner end face radially between the wide recess and the tappet body inner wall of Oki US 2016/0222934 
with the prior art elements of: 
the inner end face (28) that extends and transitions directly into the tappet body inner wall 26 as shown in Figure 2, such that no recess is between the inner end face 28 and the tappet body inner wall (Figure 2) of Viault USPN 10030548 
in order to obtain the predictable results of: 
using the inner end face 28 to axially delimit the second cavity (Viault - Column 3 Line 22-23). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded no more than the predictable results of using the inner end face 28 to axially delimit the second cavity (Viault - Column 3 Line 22-23).
Additionally or in the alternate, it would have been obvious to one of ordinary skill in the art to eliminate the narrow recess in the inner end face located radially between the wide recess and the tappet body inner wall in the prior art of Oki US 2016/0222934 by utilizing the direct transition of the inner end face 28 into the tappet body inner wall 26 as shown in the tappet construction (Figure 2) taught by the prior art of Viault USPN 10030548 as utilization of such a construction would have been obvious to try given the elimination of the non-critical narrow recess of Oki US 2016/0222934 simplifies the overall construction of the tappet, and those of ordinary skill in the art would look to other tappet constructions (such as Viault - Figure 2) to understand how to transition from a radial wall to a longitudinal wall with a reasonable expectation of success.
Regarding Claim 3: Oki US 2016/0222934 discloses the limitations including: wherein a distance (Attached Figure 1) between at least part of the at least one recess (i.e. the wide recess) and the longitudinal central axis of the tappet body is greater than one third of a radius of the inner end face (i.e. greater than 1/3 of a radius of the outer perimeter of the inner end face, see Attached Figure 1).
Regarding Claim 5: Oki US 2016/0222934 discloses the limitations including: wherein the at least one recess (wide recess - Attached Figure 1) includes a plurality of radial recesses (the prior art of Oki is understood to address this limitation within the same confines as the instant application - in both cases it is understood that the one recess shown is made up of a plurality of smaller recesses located adjacent to each other, Attached Figure 1) or dispersedly-arranged recesses (the prior art of Oki is understood to address this limitation within the same confines as the instant application - in both cases it is understood that the one recess shown is made up of a plurality of smaller dispersedly arranged recesses located adjacent to each other, Attached Figure 1), and wherein a distance (Attached Figure 1) between at least part of the plurality of radial recesses (i.e. just the outermost one of the plurality of radial recess) or the dispersedly-arranged recesses (i.e. just the outermost one of the dispersedly arranged recess) and the longitudinal central axis of the tappet body (see Attached Figure 1) is greater than one third of the radius of the inner end face (see Attached Figure 1).
Regarding Claim 6: Oki US 2016/0222934 discloses the limitations including: wherein a central protrusion (Attached Figure 1) is further provided on the inner end face and the at least one recess is disposed around the central protrusion (Attached Figure 1).
Regarding Claim 7: Oki US 2016/0222934 discloses the limitations including: wherein a through hole (53) for communication between the first cavity (42) and the second cavity (41) is provided in the tappet body (9), and a width of the at least one recess (i.e. width of wide recess, Attached Figure 1) is greater than a diameter of the through hole (Attached Figure 1).
Regarding Claim 8: Oki US 2016/0222934 discloses the limitations including: A fuel injection pump (i.e. supply pump shown in Figure 1, ¶0019-¶0023), comprising the tappet body (9) according to claim (it does, Figures 1-3 illustrate the first embodiment).

    PNG
    media_image2.png
    802
    1012
    media_image2.png
    Greyscale
Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2)
Regarding Claim 9: Oki US 2016/0222934 discloses the limitations including: wherein the fuel injection pump (Figure 1) further comprises: 
an injection pump shell (2), which is formed with at least one upright hole (13,14, ¶0025) and a chamber (11) in communication with the upright hole (as shown in Figure 1 the bottom of the upright hole (i.e. tappet guide 13, tappet accommodation chamber 14) is open to the chamber (i.e. accommodation chamber 11)), wherein the tappet body (9) is disposed in the upright hole (it is, see Figure 1); 
a plunger sleeve (i.e. cylinder body 3, and cylinder barrel 4), which is fixedly assembled in the upright hole (the plunger sleeve (i.e. cylinder body 3) is fixed to housing 2, ¶0023, Additionally portions of element 3 (i.e. part of cylinder barrel 4, and ring shaped extension which surrounds spring 36) are received inside upright hole 13,14 as shown in Figure 1), wherein a plunger (5) is inserted in the plunger sleeve (it is, see Figure 1), and the plunger (5) is placed on the tappet body (it is, see Figure 1) and is capable of moving in a reciprocating manner in the plunger sleeve (it is see Figure 1, ¶0023); 
a camshaft (1), which is rotatably supported by the injection pump shell (camshaft 1 is supported by element 2 as disclosed in ¶0024), wherein the camshaft (1) is formed with a drive cam (6) which corresponds to the plunger (as shown in Figure 1) and located in the chamber (as shown in Figure 1); 
a spring (36) and a spring seat (34, see Figure 1, ¶0035), which are disposed between the plunger sleeve (3,4) and the tappet body (the spring and the spring seat are located axially between plunger sleeve (3,4) and tappet body 9), the spring (36) biasing the roller (biases roller 7) of the tappet body (9) onto the drive cam (6) by the spring seat (by spring seat 34, spring 36 biases the plunger actuator toward cam 6 ¶0035; roller 7 is part of the plunger actuator described in ¶0023); and 
a fuel inlet and discharge valve assembly (see Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2) above), which is disposed at an upper end of the plunger sleeve (Attached Figure 2), the fuel inlet and discharge valve assembly (Attached Figure 2) being configured to (i.e. capable of) allow fuel to be pumped into the fuel injection pump with the rotation of the camshaft ( spool valve 21 and valve body 22 are part of the “fuel inlet portion” of the “fuel inlet and discharge valve assembly”; when spool valve 21 and valve body 22 are in the open position, such that the fuel intake passage communicates with the compression chamber 12, and when camshaft 1 rotates, such that cam 6 causes plunger 5 to move axially and expand the volume of compression chamber 12 delimited by plunger 5, thus the fuel inlet portion of the fuel inlet and discharge assembly is capable of allowing fuel to be pumped into the fuel injection pump with the rotation of the camshaft as claimed, also see Figure 1, Attached Figure 2, and ¶0029-¶0034) and to further pressurize the fuel pumped into the fuel injection pump for ejection (when the “fuel inlet portion” of the fuel inlet and discharge assembly is closed, and the camshaft 1 rotates, such that cam 6 causes plunger to move axially and decrease the volume of compression chamber 12 delimited by plunger 5, thus pressurizing the fuel, which is then discharged through discharge valve 15 and fuel discharge hole 18c, see Figure 1, Attached Figure 2, and ¶0029-¶0034).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments, see Page 7 ¶2, filed 08/12/2021, with respect to the objection to the drawing have been fully considered and are persuasive.  The objection to the drawing of 06/04/2021 has been withdrawn. 
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Page 7 ¶4-¶5: Applicant traverses the rejections under §112(a), and incorporates the arguments submitted in the previous response (i.e. the after final response filed on 08/03/2021).
--applicants arguments are not persuasive. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The specification in the instant application does not describe the claimed limitations "wherein no recess is between the inner end face and the tappet body inner wall."
Furthermore the drawings illustrate features which are present in applicants invention, which have been contemplated by applicant, and for what they reasonably disclose or suggest to those of skill in the art. However the mere absence of a feature in a figure does not provide a basis for negative claim language. 
Instead only a description in sufficient detail, of the negatively claimed feature in the specification is able to provide the necessary basis for support of the negative claim language in compliance with the written description requirement. Thus applicants arguments are not persuasive.--
Applicant’s arguments (Page 7 ¶6-Page 10 ¶1) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klinger USPN 6216583 - discloses a tappet for high pressure fuel delivery pump

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746